Citation Nr: 0819167	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  05-00 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

By decision dated on April 10, 2007, the Board issued a 
decision that denied service connection for the cause of the 
veteran's death.  Prior to the dispatch of that decision and 
unbeknownst to the Board, in March 2007, the appellant had 
submitted to the RO contentions and medical release forms 
that were to be utilized by VA to obtain copies of records of 
the veteran's private treatment prior to his death.  Thus, 
copies of these records were not available for appellate 
review.  Under these circumstances, the Board has determined 
that the April 10, 2007, decision of the Board is VACATED.  
Ultimately, this matter will be decided as if that decision 
had never been entered.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

As noted, in March 2007, the appellant submitted medical 
release forms relating to treatment records of private 
treatment received by the veteran prior to his death.  This 
was before the dispatch of the Board decision in April 2007.  
Under the circumstances, the Board finds that the appellant 
is entitled to the development that she requested.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take customary 
measures to obtain records of the 
veteran's treatment prior to his death for 
which the appellant has provided release 
forms.  If records are not obtained, the 
claims folder should document the attempts 
made to obtain the records, and the 
appellant and her representative should be 
informed of any records that could not be 
obtained.

2.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If the 
records obtained lead to the need for 
additional development, that development 
should be undertaken.  If the determination 
remains unfavorable to the appellant, she and 
her representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The appellant and 
her representative should be given an 
opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



